Title: To Alexander Hamilton from Thomas Newton, Junior, 29 August 1792
From: Newton, Thomas, Jr.
To: Hamilton, Alexander


Norfolk [Virginia] August 29, 1792. “I now in-close you a letter I have just received from Mr Jno. McCoomb respecting the Light house. The terms of payment you are so well acquainted with that there needs no comment from me on it. I have to observe that Mr. McComb is deserving of every indulgence from the public for his activity in executing the work, the whole of which I expect will be finished by the time he mentions.…”
